Citation Nr: 0817418	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-24 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen claims for service connection for back and bilateral 
hip disabilities.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
right and left knee conditions and declined to reopen the 
veteran's service connection claim for a back condition and 
right and left hip conditions.
 
In April 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript is associated with the record.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issues of service connection for right and left knee 
conditions, a back condition, and right and left hip 
conditions are addressed in the REMAND portion of the 
decision below and are REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a June 1993 rating decision, which was confirmed in 
August 1993, the RO denied entitlement to service connection 
for back and right and left hip conditions; the veteran did 
not file a timely notice of disagreement (NOD).

2.  Evidence added to the record since the June 1993 RO 
decision relates, by itself or when considered with the 
previous evidence of record, to an unestablished fact 
necessary to substantiate the appellant's service-connection 
claims for back and right and left hip conditions.


CONCLUSION OF LAW

1.  The June 1993 rating decision, which determined that 
there was no evidence of in-service trauma to the veteran's 
back or hips which caused a chronic condition and that his 
conditions were due to a September 1987 automobile accident, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

2.  New and material evidence has been received since the 
June 1993 decision and reopening the appellant's claims for 
service connection for a back and right and left hip 
conditions is warranted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is reopening the veteran's claims for 
service connection for a back condition and right and left 
hip conditions.  This is considered a grant in full of the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

New and Material Claims

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claims for entitlement to service connection for back 
and right and left hip conditions.  As noted above, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett, supra.

In the June 1993 rating decision, the veteran's claims for 
service connection for back and right and left hip conditions 
were denied.  It was determined that there has been no trauma 
in service and that the veteran's conditions were related to 
a post-service automobile accident.  The veteran did not file 
a timely NOD, and the decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).  The veteran filed 
to reopen the claim in March 2004 and has perfected an appeal 
to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2007).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in June 1993.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The relevant medical evidence received by VA since the June 
1993 decision includes VA medical records from April 2004 
through October 2005 reflecting treatment of the veteran's 
back and right and left hip conditions, an April 2007 VA 
joints examination report, and the veteran's videoconference 
hearing transcript and lay statements.
 
This evidence is new, since it is not redundant of any other 
evidence previously considered.  On the occasion of the 
aforementioned hearing, the veteran indicated that his doctor 
had related his current back and right and left hip 
conditions to his parachute accidents in service.  These 
statements are material, in that they relate to a fact 
necessary to substantiate the veteran's claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  The Board 
notes that, for the purpose of determining whether evidence 
is new and material, evidence is presumed credible and 
accorded full weight; only after the claim is reopened is its 
weight and credibility assessed.  Justus v. Principi, 3 Vet. 
App. 510 (1993).  Accordingly, the appellant's service-
connection claims for back and right and left hip conditions 
are reopened.  To this extent, the appeal is granted.





REMAND

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

The veteran contends that his current right and left knee 
conditions, his back condition and his right and left hip 
conditions are due to parachute accidents which occurred 
during combat training missions in July and November 1966 at 
Fort Campbell.  The veteran's service medical records reflect 
treatment for the veteran's left ankle after a jump injury in 
October 1966.  The veteran asserts that, while the July and 
November jump accidents are not reflected his service medical 
records, they would be shown in the morning reports for this 
time period.  It does not appear that the AOJ has attempted 
to obtain these morning reports.  In the interest of 
fulfilling the duty to assist, the AOJ should contact the 
National Personnel Records Center (NPRC) to attempt to obtain 
the veteran's morning reports.  

The veteran has indicated in several statements that he has 
been receiving treatment for his knees, hips and back from 
the VA medical center in West Palm Beach, Florida (West Palm 
Beach VAMC).  The claims file includes some records showing 
treatment from the West Palm Beach VAMC; however these do not 
appear to be complete copies of the veteran's treatment 
records.  On remand, the AOJ should obtain all of the 
veteran's medical records from the West Palm Beach VAMC.  

In addition, it appears that the veteran has received 
benefits from the Social Security Administration (SSA).  The 
Board notes that once VA is put on notice that the veteran is 
in receipt of SSA benefits, VA has a duty to obtain the 
records associated with that decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The veteran was afforded a VA examination for his 
disabilities in April 2007.  The examiner diagnosed 
degenerative joint disease of both hips and both knees, and 
lumbar degenerative disc disease.  However, the examiner 
opined that a nexus opinion could not be offered because it 
would be speculative since there was no documentation of 
treatment in service and no documentation of ongoing 
problems.  The examiner did not indicate whether the 
veteran's current degenerative joint disease of both hips and 
both knees, and lumbar degenerative disc disease are due to 
aging or if these conditions are a result of the veteran's 
automobile accident in September 1987.  After receipt of any 
additional records, the veteran should be afforded another VA 
examination in order to obtain an opinion as to whether it is 
likely that the veteran's current back, bilateral knee or 
bilateral hip conditions could be due to the parachute 
accidents that the veteran contends occurred during service 
in 1966.  The examiner should further opine whether the 
veteran's current degenerative joint disease of both hips and 
both knees, and lumbar degenerative disc disease are due to 
his September 1987 automobile accident, whether the 
automobile accident exacerbated his conditions, and whether 
his disorders are due to aging.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact NPRC and 
request the veteran's sick and morning 
report documents for Battery B, 319th 
Field Artillery, 101st Airborne at Fort 
Campbell for the time period of June to 
December 1966, and any other useful 
information for that time period, 
including unit histories, diaries, 
operational reports or other military 
records that might support the 
appellant's claim. If the NPRC is unable 
to supply the requested information, that 
should be noted, along with information 
as to where such records might otherwise 
be located.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his back, bilateral 
hip and bilateral knee disabilities since 
his discharge from service through the 
present.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, the AOJ 
should obtain the veteran's medical 
records from the West Palm Beach VAMC.  
If records are unavailable, please have 
the health care provider so indicate.

3.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA).  If records are unavailable, SSA 
should so indicate.

4.  The AOJ should make arrangements for 
the veteran to be afforded a VA 
orthopedic examination, by an appropriate 
specialist, to determine the etiology of 
his back, bilateral knee and bilateral 
hip conditions.  The claims file, this 
remand, morning reports, SSA records and 
treatment records must be made available 
to the examiners for review of the 
pertinent evidence in connection with the 
examination, and the report should so 
indicate.  

The orthopedic examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's 
degenerative joint disease of both hips 
and both knees, and lumbar degenerative 
disc disease were incurred during or 
aggravated by active military service, to 
include whether these conditions could be 
the results of the parachute accidents 
the veteran describes that occurred while 
he was in the service in 1966.  The 
examiner should also opine whether it is 
at least as likely as not (50 percent or 
more probability) that the veteran's 
degenerative joint disease of both hips 
and both knees, and lumbar degenerative 
disc disease are the result of the 
veteran's September 1987 automobile 
accident, whether the accident may have 
aggravated his already present 
conditions, and whether these conditions 
are due to natural process of aging.  
Finally, the examiner should opine 
whether there is an indication that the 
veteran's arthritis manifested within one 
year of his separation from service.    

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

5.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2007).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


